IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JEFFREY SCANNICCHIO,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Petitioner,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-3365

DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR
VEHICLES,

      Respondent.

___________________________/


Opinion filed April 6, 2017.

Petition for Writ of Certiorari.

David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for
Petitioner.

Jason Helfant, Senior Assistant General Counsel, Department of Highway Safety
and Motor Vehicles, Lake Worth, for Respondent.




PER CURIAM.

      DENIED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.